Citation Nr: 0110941	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recoupment of compensation benefits 
due to receipt of severance pay.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from February 1960 to June 
1969, and from August 1969 to March 1977.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of decisions of the Louisville, Kentucky, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of the propriety of the amount of severance pay 
subject to recoupment has not been raised by the veteran, and 
is not currently on appeal to the Board.  However, the Board 
invites the attention of the RO to the provisions of 
10 U.S.C.A. § 1174(h)(2), as amended by Public Law 104-201 in 
1996.  Specifically, it is noted that in 1996, Public Law 
104-201, section 653, amended 10 U.S.C.A. § 1174(h)(2) to add 
that deducted from the VA disability compensation was the 
total amount of separation benefit payment "less the amount 
of Federal taxes withheld from such pay (such withholding 
being at the flat withholding rate for Federal income tax 
withholding, as in effect pursuant to regulations prescribed 
under chapter 24 of the Internal Revenue Code of 1986)."  
Prior to this amendment, VA recouped the gross amount of the 
disability severance pay.  See VAOPGCPREC 67-91.  Based on 
letters sent to the veteran in May 1997 and December 1998, it 
appears that the RO intends to recoup the entire $18,921.60 
that was awarded to the veteran as severance pay in March 
1977 without consideration as to whether or not Federal taxes 
were withheld.  Therefore, the issue of the propriety of the 
amount of severance pay subject to recoupment is referred to 
the RO for consideration. 

The veteran's representative has argued that the RO has never 
addressed the veteran's October 1996 claim for service 
connection for osteomyelitis.  This issue is also referred to 
the RO for consideration. 




FINDINGS OF FACT

1.  The veteran was found unfit for further military service 
by a Physical Evaluation Board in October 1996; his 
disabilities were bimalleolar fracture and dislocation of the 
right tibio-talar joint, right ankle, treated by open 
reduction and internal fixation, and post-traumatic 
osteoarthritis of the right ankle.  

2.  The veteran was discharged in March 1977, and he received 
$18,921.60 in disability severance pay.  

3.  Entitlement to service connection for a right ankle 
disability, and varicose veins of the right leg secondary to 
the service connected right ankle disability was established 
in a May 1997 rating decision; the right ankle disability was 
evaluated as 20 percent disabling, and the varicose veins 
were evaluated as 10 percent disabling.  


CONCLUSION OF LAW

The veteran's disability compensation benefits are properly 
subject to recoupment due to the separation pay that he 
received when he was discharged from service, and the claim 
of entitlement to waiver of recoupment of compensation pay 
lacks legal merit.  10 U.S.C.A. § 1174 (West 1991); 38 C.F.R. 
§ 3.700 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a wavier of the 
recoupment of his disability severance pay.  He argues that 
he would have filed for VA compensation benefits long before 
he eventually did, but that he was misinformed concerning 
these benefits.  He points out that if he had filed for 
benefits immediately after service, his severance pay would 
have been repaid long ago.  The veteran further argues that 
he mailed the VA a Form 21-4138 with a statement concerning 
this problem in 1984, but that it was never addressed.  
Finally, the veteran notes that his service connected 
disability increased in severity to the degree that a below 
the knee amputation of his right leg was required, which has 
resulted in financial hardship for him and his family.  
Therefore, he believes that it would be unfair to recoup his 
disability severance pay.  

The veteran's personnel records reflect that a Physical 
Evaluation Board determined that he was unfit for full duty 
in October 1976.  His disabilities were bimalleolar fracture 
and dislocation of the right tibio-talar joint, right ankle, 
treated by open reduction and internal fixation, and post-
traumatic osteoarthritis of the right ankle.  A Form DD 214 
indicates that the veteran was discharged in March 1977, and 
that he received $18,921.60 in disability severance pay.  

The veteran's initial application for service connection for 
a fracture of the right ankle was received in October 1996.  
Service connection for a right ankle disability was 
established in a May 1997 rating decision.  Service 
connection for right leg varicose veins as secondary to his 
service connected right ankle disability was also 
established.  A 20 percent rating was assigned for the right 
ankle disability, and a 10 percent rating was assigned for 
the varicose veins, each effective from October 1996, the 
date of receipt of the veteran's claim for service 
connection.  

The veteran was informed of the May 1997 decision in a May 
1997 letter.  This letter also informed the veteran that full 
benefits could not be paid until recoupment of the $18,921.60 
in disability severance pay.  Subsequently, a December 1998 
rating decision recharacterized the veteran's disability as a 
history of a right ankle condition, status post amputation, 
right leg, below the knee.  A 40 percent evaluation was 
assigned to this disability, to be effective after a period 
of a 100 percent rating for convalescence, as well as 
entitlement to special monthly compensation.  The veteran was 
informed of this decision in a December 1998 letter, which 
again noted that full benefits could not be paid until 
recoupment of the $18,921.60 in disability severance pay.  
The veteran submitted a notice of disagreement with this 
decision in September 1999, and the current appeal ensued. 

After careful review of the veteran's contentions and the 
facts of this case, the Board finds that the law as enacted 
by Congress and implemented by VA regulation has been 
correctly applied and is dispositive in this case.  Under 
current law, recoupment of the veteran's separation pay from 
his VA disability compensation is prescribed by Congress, see 
10 U.S.C. § 1174 (West 1991), and is implemented by VA 
regulation, 38 C.F.R. § 3.700(a)(5)(i) (1999).  The language 
of this regulation mirrors that of the statute, and states 
that "[a] veteran who has received separation pay may receive 
disability compensation for disability incurred in or 
aggravated by service prior to the date of receipt of 
separation pay subject to recoupment of the total amount 
received as separation pay."

The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel. 38 U.S.C.A. § 7104(c) (West 1991).  An 
opinion of the VA General Counsel, O.G.C. Precedent 14-92, 57 
Fed. Reg. 49746 (1992), concluded that, "[i]n accordance with 
the provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."  The Board finds that the disabilities for 
which VA disability compensation has been granted and those 
for which severance pay were granted are the same, and this 
has not been disputed by the veteran.  

The Board has considered the veteran's contention pertaining 
to his receipt of incorrect information pertaining to VA 
compensation benefits.  The veteran has not argued that the 
incorrect information provided him as to when to apply for VA 
benefits was supplied by a VA representative.  However, the 
Court of Veterans Appeals (Court) has held that erroneous 
advice given from a government employee cannot be used to 
estop the government from denying benefits.  McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994).  Therefore, this contention 
may not form the basis for a waiver of recoupment of 
disability severance pay.  

The Board has also considered the veteran's contention that 
the VA failed to address an April 1984 statement regarding 
disability severance pay and VA compensation benefits.  The 
Board notes that the earliest communication from the veteran 
contained in the claims folder is his October 1996 claim for 
service connection.  There is no indication that a statement 
from the veteran was received in April 1984, and the first 
copy of the statement in question that is contained in the 
claims folder was received from the veteran in September 
1999.  It did not contain a claim for service connection for 
the right ankle disability.  Although neither the veteran nor 
his representative have raised the issue of entitlement to an 
earlier effective date for his service connected 
disabilities, the Board notes that the effective date for 
direct service connection is the day following separation 
from active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of claim, or date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i).  In this case, the initial receipt of a 
claim for service connection for the right ankle disability 
is October 1996, and compensation has been paid from this 
date.  Therefore, there is no basis for an award of 
compensation prior to this time from which the veteran's 
recoupment could be obtained.  

Federal statute and VA regulation, as set forth above, 
provide that recoupment of separation pay is required prior 
to payment of VA compensation benefits.  Clearly, this 
provision limits the payment of compensation until recoupment 
is completed.  In a case similar to this veteran's, in which 
the veteran sought relief from the VA's recoupment of the 
gross amount of her readjustment pay, paid to her at her 
separation from service, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) affirmed a 
Board decision which found that 10 U.S.C.A. § 1174(h)(2) 
required that the entire amount of disability severance pay 
paid at the time of separation must be recouped from any VA 
disability compensation.  In that case, the Court held that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Inasmuch as the Board does not 
have any discretion in the recoupment of his separation pay, 
the veteran has failed to state a claim upon which relief can 
be granted, and, therefore, his appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The veteran's claim for waiver of recoupment of compensation 
benefits due to receipt of severance pay, being without legal 
merit, is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

